Citation Nr: 0514968	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-20 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for a left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963 and from March 1967 to January 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that increased to 10 percent the rating 
for a left shoulder disability (status post shell fragment 
wound of the non-dominant left shoulder).  The veteran 
disagreed with the decision, and he sought a 20 percent 
rating.  He testified before the RO in December 1999.  In 
August 2000, the RO increased to 20 percent the rating for 
the left shoulder disability, but the veteran continued to 
disagree with the assigned rating.  The veteran testified 
before one of the undersigned Veterans Law Judges of the 
Board in April 2001.  In September 2001, the Board remanded 
this claim.  

In December 2003, the veteran testified at a hearing that was 
conducted at the RO before another an Acting Veterans Law 
Judge.  The veteran submitted additional evidence, for which 
he waived initial consideration by the RO.  Since then, the 
veteran has relocated to Texas, and he has designated a new 
representative, the Texas Veterans Commission.

Given that this issue has been addressed by two judges in two 
separate hearings before the Board, this decision, regarding 
the claim for an increased rating for a left shoulder 
disability, has been submitted to a panel of Veterans Law 
Judges, pursuant to the authority of the Chairman of the 
Board.  See 38 C.F.R. § 19.3 (2004).

The veteran has also appealed from a March 2003 RO rating 
decision that denied claims for a compensable rating for 
bilateral hearing loss and for service connection for 
degenerative joint disease of the cervical spine as secondary 
to the left shoulder disability; for degenerative joint 
disease of the thoracic spine with osteophytes as secondary 
to the left shoulder disability; for tinnitus; and for 
superior thoracic levoscoliosis.  Those issues will be the 
subject of a separate decision by the Board.

FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the claim 
for an increased rating for a left shoulder disability has 
been obtained.

2.  The veteran's left shoulder disability (status post shell 
fragment wound of the non-dominant left shoulder) is 
manifested by symptoms such as some limitation of motion, but 
with moderately severe to severe injuries of the underlying 
muscles (the infraspinatus, teres minor, and triceps 
muscles).


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a 30 percent rating for left shoulder disability have 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.40, 4.45, 4.55, 4.56, 4.56, 4.71a, 
Diagnostic Codes (DCs) 5200 and 5201, 4.73, DCs 5304 and 
5306, 4.118, DCs 7800-05 (2004); 38 C.F.R. § 4.118, DCs 7800-
05 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the U.S. Army from 
August 1961 to August 1963 and from March 1967 to January 
1976.  The veteran's service medical records are in the 
claims folder, as are various medical records from soon after 
separation from service in 1976.

In November 1968, the veteran was hit in the left shoulder by 
hostile mortar fire that produced a fragment wound.  He 
underwent debridement and irrigation of the wound.  
Associated records indicated that there was no artery or 
nerve involvement.

In September 1970, the veteran complained of arthritic-type 
pain and symptoms suggestive of hypothyroidism and a hiatal 
hernia.  An X-ray report noted his complaints of a pulling 
and a popping sensation in the neck posteriorly; however, the 
actual X-ray of the cervical and thoracic spine consisted of 
normal findings.  

In January 1974, the veteran complained of an aching back and 
headache; the back pain had been common ever since a prior 
wound.  There was a finding of spasm of the left trapezius 
muscle.  

On an October 1974 annual Army physical examination, he was 
noted as having a scar over the left scapula that at times 
caused mild discomfort and tightness in the muscle underlying 
the scar.  

In January 1975, he reported sharp back pain after moving 
furniture.  Physical examination revealed much spasm of the 
lumbar muscles.  

On a September 1975 Army examination report, the veteran 
noted that his combat wound to the back gave him continual 
discomfort when he was up, mild pain when he was tired, and 
occasional severe pain after lifting.  Sometimes the pain 
extended from the neck to the lower back.  He also indicated 
that he did not hear as well as he used to, especially high-
pitched stereo.  The examiner noted the left shoulder injury 
and secondary back pain.  On the accompanying medical history 
report, he reported recurrent back pain, but he denied 
arthritis or a painful or trick shoulder.  

On VA examination in April 1976, it was noted that there had 
been no nerve, artery, or bone damage as a result of the 
shrapnel wound.  The veteran was not aware if he had any 
retained metallic fragment in the area at that time, but he 
did report pulling and tightening in the scar site; he 
described having to manipulate the area frequently in order 
to prevent a felling of tightening in the scar area.  He also 
reported multiple spasms with heavy lifting, as well as an 
intermittent burning sensation.  The pertinent diagnosis was 
a shrapnel wound of the left suprascapular area that was 
intermittently symptomatic.    

In a May 1976 rating decision, the RO awarded service 
connection for a scar from a shell fragment wound to the left 
shoulder (rated 0 percent disabling), under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1975).  The RO also awarded 
service connection for hearing loss (also rated 0 percent).

A private family practitioner, T.R.F., M.D., wrote in 
September 1998 that the veteran's left shoulder shell 
fragment wound involved the suprascapular and left shoulder 
girdle muscles and nerves, causing transient paralysis of the 
left upper extremity.  There was residual pain from the 
scarring of the aforementioned muscles with permanent 
disability.  

On VA muscles examination in October 1998, the veteran 
reported taking medication daily for pain relief.  He denied 
limitation of activity due to fatigue or inability to move 
the joint through its range.  This did not interfere with his 
daily activities.  Examination showed an irregular scar from 
an entrance wound that was 4 by 1.5 centimeters on the left 
shoulder, entering the infraspinatus muscle.  He did not have 
loss of muscle function.  The muscle group could move through 
normal range of motion, including independently through such 
motion.  The muscle group was not limited by pain.  Such 
motion was not accomplished only with assistance.  The muscle 
group moved the joint well.  Muscle contraction was felt.  
The diagnosis was a shrapnel wound of the left shoulder with 
no residual loss of motion.  There was pain, but no loss of 
function.

In November 1998, the RO increased to 10 percent the rating 
for a left shoulder disability, under 38 C.F.R. § 4.73, 
Diagnostic Code 5304 (1998), pertaining to injuries of Group 
IV shoulder muscles (intrinsic muscles of the shoulder 
girdle).

On consultation in December 1998 by a private doctor, P.A.M, 
M.D., X-rays of the left shoulder were normal, except for a 
small metallic foreign body in the proximal arm.  There was a 
well healed scar on the posterior aspect of the scapula that 
measured about two centimeters in length.  There was some 
tenderness on the medial parascapular musculature.  The 
veteran had full range of motion in the shoulder with some 
difficulty with full abduction.  He was neurovascularly 
intact in both upper extremities.  An X-ray of the left 
shoulder was normal, except for a small metallic foreign body 
in his proximal arm.  X-rays also showed some degenerative 
changes in the lower cervical spine.  The impression was 
history of a shrapnel wound.  The doctor felt that the 
shoulder pain was coming from some parascapular muscle strain 
which could be related to the original injury, as well as 
some from some tendonitis and bursitis in his shoulder.  His 
numbness and tingling could be related to some peripheral 
extremity compression or it could be more centrally with disc 
disease.  A CT scan was recommended to look for disc 
pathology.    

A doctor with an Internet medical expert consulting service, 
J.D., M.D., wrote in a January 1999 e-mail to the veteran 
that a CAT scan would show small metal fragments very well, 
but that an MRI was probably more sensitive and would show 
microscopic metal fragments.  

An employer and supervisor wrote in June and July 1999 that 
he had observed the veteran avoiding heavy lifting or 
exertion of his back to prevent back strain, which sometimes 
caused him to lose one or two days of work; on some 
occasions, he exerted his shoulder anyway and missed work.  
He had even lost some work time while helping office movers 
lift lighter items, which caused fatigue and back strain.  
The veteran had also reported having back, shoulder, and left 
arm pain after desk work producing fatigue.  He would take 
frequent breaks at work and he tried to relieve the pain by 
stretching and pulling his neck, back, and left arm.  His 
pain affected his ability to travel and rendered him less 
valuable to the company.  

The veteran's spouse also wrote in July 1999 that he had pain 
and fatigue, which caused him to avoid certain lifting and to 
use his right hand more than his left; he also did not stand 
straight because his left shoulder was higher than his right.  

In July 1999, the veteran was seen by a private doctor, 
E.R.B., M.D., Ph.D., specializing in physical medicine and 
rehabilitation and electrodiagnostic medicine, for 
progressively increasing left shoulder pain, with a burning 
quality over the shoulder blade, an aching quality in the 
left shoulder, and associated numbness over the fourth and 
fifth digits of the left hand.  Examination of the neck 
showed 55 degrees of flexion, 50 degrees of extension, 35 
degrees of side bending, and 55 degrees of bilateral 
rotation.  Spurling's maneuver was negative bilaterally.  He 
had full range of motion of the upper extremities.  He had a 
four centimeter scar over the left scapula just inferior to 
the scapular spine.  No scapular winging was felt.  There was 
minimal tenderness to palpation.  Paresthesias were not 
reproduced by palpation of the axilla.  Neurologically, he 
had full power in both upper extremities without evidence of 
intrinsic or thenar wasting; sensory system was intact, and 
deep tendon reflexes were symmetrical.  Nerve conduction 
studies and EMG testing of the left arm revealed no evidence 
of radiculopathy, plexopathy, or peripheral nerve injury.  He 
did have left carpal tunnel syndrome, but Dr. B did not 
relate this to the left shoulder injury.  The impressions 
included shrapnel wound to the left shoulder with probable 
adhesions and scapular weakness.  

An August 1999 follow-up evaluation showed essentially normal 
range of motion of the left shoulder.  In August 1999, Dr. B 
wrote that physical examination showed an entry wound that 
was well healed over the left scapula just inferior to the 
scapular spine.  X-ray reports showed a metallic fragment in 
the upper left arm.  Due to these wounds, the veteran had 
continued to have crepitus over the scapula with movement of 
the arm; he also had restricted range of motion of the left 
shoulder.  

The veteran testified before the RO in December 1999 that he 
had daily left shoulder pain, especially in certain 
positions; he described numbness also.  He reported 
stretching to alleviate the pain.   

On VA joints examination in January 2000, the veteran 
reported pain, weakness, stiffness, heat, instability, giving 
away, locking, fatigability, and lack of endurance; he denied 
swelling and redness.  He used pain medication on a daily 
basis now.  He reported periods of flare-up that was 
precipitated with lifting in certain directions, resulting in 
an additional 10 percent impairment.  He sometimes slept in a 
sling.  He was a computer engineer, and he stated that his 
shoulder interfered with his job.  He was right-handed.  On 
physical examination, motion would stop when pain began.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement; however, there was guarding of 
movement.  Range of motion, in degrees, was as follows:

Left			Right			

Forward flexion	164			176			
Abduction		162			178		
External rotation	78			88
Internal rotation	76			87

There was a 1.5 by 4 centimeter irregular scar of the left 
posterior shoulder over the supraspinatus muscle.  The 
diagnosis was shrapnel wound of the left shoulder with 
resultant degenerative joint disease and loss of function due 
to pain. 

In August 2000, the RO increased to 20 percent the rating for 
the left shoulder disability, effective September 23, 1998.  

The veteran testified before the Board in April 2001 that he 
was seeking an increased rating for the left shoulder 
disability based on muscle damage and involvement.  

On private May 2001 follow-up evaluation, Dr. B found 
negative impingement sign in the left shoulder.  There was no 
pain on resisted testing of the supraspinatus.  He had 130 
degrees of shoulder flexion, 130 degrees of abduction, and 
full internal and external rotation.  There was minimal 
tenderness to palpation over the posterior shoulder.  The 
veteran was taking Ultram for pain.  The impression was 
history of shrapnel wound to the left shoulder.   

On VA muscles examination in January 2002, the veteran 
reported flare-ups when moving in certain directions, with 15 
percent additional impairment.  He described symptoms of 
muscle pain, with activity limited by fatigue and inability 
to move the joint through some of its range of motion.  The 
examiner noted that this appeared to be minor, especially 
based on the range of motion reported by the veteran.  

On physical examination, there was an entrance wound, but no 
exit wound, in the left posterior shoulder.  The scar was 1 
by 4 centimeters in the left posterior scapula region, 
without tissue loss.  The supraspinatus, infraspinatus, and 
teres minor muscle groups were penetrated.  There were no 
adhesions, although tendon damage was described as "done."  
There was no bone, joint, or nerve damage or muscle 
herniation.  Muscle strength was good; the muscle could move 
the joint through normal range of motion.  Range of motion, 
in degrees, was as follows:

Left			Right			Normal

Forward flexion	164			177			180
Abduction		161			176			180
External rotation	88			89			90
Internal rotation	88			88			90

Muscle contraction was felt.  The muscle group did not need 
assistance to move the joint; it could do so independently.  
Joint function was affected very little, as shown on range of 
motion testing.  The diagnosis was shrapnel wound of the left 
posterior shoulder with minimal residual damage.

January 2002 VA X-rays showed degenerative joint disease of 
the thoracic and cervical spine with osteophytes and 
narrowing of the joint space.  

VA outpatient medical records from 2002 and 2003 reflect 
ongoing complaints of left shoulder pain.  In October 2002, 
he underwent magnetic resonance imaging (MRI) of his left 
shoulder, but the report did not appear in the VA medical 
center's computer as of November 2002.  In December 2002, a 
new MRI was ordered because no report had been obtainable 
from the prior MRI.  

On VA joints examination in January 2003, the examiner noted 
that the veteran had suffered a superficial fragment wound 
from a mortar or grenade explosion during service; the 
fragment had entered his back, inferior to the left scapular 
spine, and had traversed along the scapula and then into the 
area of the triceps muscle of the left arm.  The veteran also 
reported some neck pain, which he attributed to the left 
shoulder disability, as well as some left-hand numbness when 
he would lie on his left shoulder while sleeping.  On 
physical examination, the left scapula was slightly elevated.  
There was a scar in the posterior scapula at the site of the 
entrance of the fragment, just inferior to the left scapular 
spine.  There were no other palpable or visual abnormalities.  
The veteran could abduct his left shoulder actively about 90 
degrees and passively to 145 degrees.  Otherwise, he had 
normal range of motion in the shoulder.  He had normal 
strength in the biceps and a slight decrease in strength in 
the triceps.  Examination of the cervical and thoracic spine 
was negative.  He had normal cervical spine range of motion.  
He had no significant deformities.  X-rays confirmed 
degenerative joint disease of the thoracic and cervical 
spine; however, the left shoulder X-rays were normal.  
Diagnosis was superficial fragment wounds of the left 
posterior scapula, transversing to the left triceps muscle, 
with minimal muscle injury to the inferior scapular muscle 
and to the triceps muscle; there was no other significant 
residual.  The examiner concluded that the veteran's cervical 
spine complaints had no relationship to his superficial shell 
fragment wounds.  

The veteran's mother wrote in January 2003 that he had 
weakened muscles in his left shoulder because of the wartime 
injury; he needed to draw his shoulder up to his chin and to 
bring his elbow near his body in order to function, resulting 
in a gradual rise in his left shoulder over the years.  

An April 2003 X-ray of the left humerus showed a metallic 
foreign body within the soft tissue of the left upper arm 
that was about 11 by 8 millimeters in size.  There was no 
evidence of fracture, periosteal thickening, or 
intramedullary calcification.

An April 2003 X-ray of the left shoulder showed sclerotic 
changes within the glenoid and decreased distance between the 
superior aspect of the humeral head and acromion.  The 
findings suggested degenerative changes involving the rotator 
cuff.  The metallic foreign body was again noted.  

On a follow-up evaluation in May 2003, a private doctor (Dr. 
B) clarified that earlier statements regarding negative 
findings for impingement sign of the rotator cuff were as 
expected for the veteran's wound.  Dr. B also clarified the 
trajectory of the wound and noted that the veteran was taking 
non-steroidals and aspirin for pain.  On examination, the 
range of motion of the left shoulder was unchanged.  He had 
approximately 130 degrees of shoulder flexion and 130 degrees 
of abduction, with full internal and external rotation.  
There was very minimal tenderness over the scapular region.  

A June 2003 VA CT scan of the upper extremity showed a one 
centimeter metallic fragment within the posterior musculature 
of the proximal left arm.  There was a small cystic lesion 
within the posterior glenoid with distortion of the contour, 
possibly representing fracture.  There also was irregularity 
of the anterior portion of the humeral head just medial to 
the biceps groove, as possibly representing fracture.  No 
soft tissue abnormalities or other fractures were seen.  
Findings suggested a reverse Hill-Sach's deformity likely 
from prior posterior subluxation or dislocation.  

On a September 2003 MRI of the left shoulder, considerable 
artifact over the humerus in the region of the neck and 
extending caudally (presumably due to foreign bodies) 
precluded an accurate assessment; this difficulty suggested 
abscess or excessive scarring.  There was no evidence of 
rotator cuff tear, but there was some evidence of bursitis.  
Osteoarthritic changes of the acromioclavicular joint could 
be associated with impingement syndrome.  There also were 
degenerative changes of the glenulohumeral joint with cystic 
change in the glenoid.

A private doctor, E.H.S., M.D., wrote in December 2003 that 
he had reviewed the veteran's service medical records, 
various photographs, and other diagnostic test reports.  He 
stated that the veteran has a large piece of retained 
shrapnel (measuring more than one centimeter in its largest 
dimension) in his left upper arm.  The doctor concluded that 
the fragment had reached its current location via a ragged 
wound tract or trajectory.  The involved wound areas included 
at least the skin of his posterior shoulder, the 
infraspinatus muscle, the teres minor muscle, and the triceps 
muscle, as well as the investing fascia of those muscles.  
The doctor pointed out that recent CT and MRI films confirmed 
the large residual metal shard and suggested several other 
minute fragments along the projected wound track.  There also 
would be fibrous scar tissue extending through these muscles 
and their fascia.  The doctor noted the veteran's history of 
weakness and loss of power in the left upper extremity, with 
a lowered threshold of fatigue and pain involving the left 
shoulder girdle.  The veteran also had a history of a degree 
of impairment of incoordination and/or uncertainty of 
movement in the left upper extremity.  The private doctor 
criticized the bases, descriptions, and findings of the 
January 2003 VA examination.  The private doctor finally 
opined that the veteran had at least moderately severe muscle 
disability of his left upper extremity, with some evidence to 
support a diagnosis of severe muscle disability.  

The veteran testified before the Board in December 2003 that 
his left shoulder disability was severe in degree.  He 
described the nature of his shrapnel fragment injury, and he 
indicated that it had resulted in his left shoulder rising 
because some muscles had taken over for the function of 
destabilized shoulder muscles.  He denied problems with grip, 
but he referred to trouble lifting in certain directions, 
abducting, and pulling the left shoulder in.  He also 
described a locking sensation in his left shoulder.  The 
problems did not occur on an everyday basis; rather, they had 
to do with some kind of trip and fall.  He believed that 
major problems occurred four to five times per year, with 
varying degrees of severity.  On one occasion, the pain had 
"laid [him] up" for almost a month.  Less severe episodes 
occurred 25 to 30 times per year.  He also described neck 
pain and popping.  He believed that the neck problem was a 
separate manifestation of the left shoulder wound.  He also 
said that he had problems in the thoracic spine area, with 
popping and stiffness that necessitated bending and pulling.  
He thought that certain diagnostic procedures (including an 
MRI and a VA CT scan) had not been incorporated into the 
record.  He also disagreed with the characterization of his 
left shoulder wound as a superficial injury, as well as with 
the description of his original wound in service.  
Additionally, he reported that he had obtained an MRI that 
showed a more severe injury to his left shoulder than had 
been apparent in an earlier MRI.  He also contended that he 
had scoliosis in his back that was of late-onset type and due 
to trauma.  He also disagreed whether certain X-rays had been 
conducted.  

At the December 2003 Board hearing, the veteran submitted 
numerous documents, including battle histories, diagnostic 
test reports, and the December 2003 opinion from Dr. S.  In 
correspondence submitted the same month, the veteran also 
criticized the findings on the June 2003 VA CT scan.  He 
contended that the CT scan report was inaccurate, and he 
denied ever having suffered anterior or posterior shoulder 
joint dislocation.  

II.  Analysis

The veteran's left shoulder disability (status post shell 
fragment wound of the non-dominant left shoulder) is now 
rated 20 percent disabling, but the veteran seeks a higher 
rating.  In evaluating a given disability, that disability 
must be viewed in relation to its whole recorded history.  38 
C.F.R. §§ 4.1, 4.2 (2004).  However, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Shell fragment wounds are evaluated on the basis of muscle 
injury; they are characterized as "slight, moderate, 
moderately severe, and severe," depending on the type of 
injury initially sustained, the history of the injury and the 
veteran's complaints, and the objective clinical findings 
during examinations.  38 C.F.R. § 4.56 (2004).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each muscle 
group affected.  38 C.F.R. § 4.56(b).  A moderately severe 
muscle injury requires a through-and-through or deep 
penetrating wound by either a small high velocity missile or 
a large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intramuscular 
scarring.  Other factors considered are whether there is 
evidence of hospitalization for a prolonged period for 
treatment of the wound, and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability (e.g., 
loss of power, weakness, a lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement), and, if present, evidence of inability to keep up 
with work requirements.  Objectively, consider entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side; and other 
demonstrative positive evidence of impairment.  38 C.F.R. § 
4.56(b), (c), and (d)(3).

Comparatively, a higher rating for a severe muscle injury 
requires a through-and-through or deep penetrating wound due 
to a high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, with intramuscular binding and 
scarring.  There should also be evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, and a record of consistent complaints of cardinal 
signs and symptoms of muscle disability, but one that is 
worse than those shown for moderately severe muscle injuries; 
and, if present, evidence of inability to keep up with work 
requirements.  Objectively, consider whether there are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area; and the muscles swell and harden abnormally in 
contraction.  Also consider tests of strength, endurance, or 
coordinated movements in comparison to the corresponding 
muscles of the uninjured side, which may indicate severe 
impairment of function.  As well, X-ray evidence of minute 
multiple scattered foreign bodies indicates intramuscular 
trauma and explosive effect of the missile, and there may be 
adhesion of scars to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle.  There may also be diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(a), (b), (c), & 
(d)(4).

The Board must first emphasize that the fact that the veteran 
was wounded in the left shoulder by shrapnel during his 
active service is not at all in question.  Rather, the crux 
of the veteran's claim for an increased rating specifically 
involves an assessment of the effects of that injury at the 
present time.  In making that determination, the history of 
the injury is relevant, but it is only part of the overall 
picture that is relevant.  See 38 C.F.R. § 4.56.  The veteran 
has provided detailed descriptions of his left shoulder 
injury and rebuttals of statements in the record that his in-
service wound was "superficial".  He has also submitted 
numerous arguments regarding the caliber of the weapon that 
may have been involved in the injury inflicted on him in 
service.   These arguments are relevant to the nature of the 
veteran's original injury and to the history of the current 
disability.  Evaluation of a service-connected disability 
must be "accurate and fully descriptive," but it must also 
involve consideration of examinations performed "with 
emphasis upon the limitation of activity imposed by the 
disabling condition."  38 C.F.R. § 4.1 (2004).  "It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  38 C.F.R. § 4.2 (2004) (emphasis 
added).

On the one hand, various VA examinations have described the 
left shoulder injury as involving minimal muscle injury of 
the scapular muscle and the triceps muscle.  Such medical 
records provide evidence against the veteran's claim.  On the 
other hand, there is more recent evidence that the veteran 
has a "severe" muscle injury of various muscles in his left 
shoulder.  In particular, there is evidence that his injury 
in service was quite intricate.  In this case, the veteran 
himself has gone to great lengths to describe the trajectory 
of the shell fragments and the metallic fragments that are 
still embedded in his left shoulder at the present time.  

There is also evidence that this condition has affected 
muscles outside of Group IV.  In December 2003, a private 
doctor wrote that the affected muscles were the infraspinatus 
muscle, the teres minor muscle, the triceps muscle, and the 
investing fascia of those muscles.  The veteran has also 
written and testified that he has difficulty with lifting and 
has to perform certain exercises in order to avoid left 
shoulder problems.  He has also submitted letters from a co-
worker and an employer describing the effect of his left 
shoulder problems on his ability to work and to travel in 
connection with work.   

Taking into consideration all of the evidence of record, 
including the most recent descriptions of moderately severe 
to severe muscle injury, the Board concludes that the 
veteran's left shoulder injury involves muscles from several 
muscle groups: (1) the infraspinatus and teres minor muscle 
(Group IV, intrinsic muscles of the shoulder girdle); and (2) 
the triceps muscle (Group VI, extensor muscles of the elbow).  
The veteran is left-handed, and thus his left shoulder 
disability involves his "non-dominant" extremity.  See 
Jones v. Principi, 18 Vet. App. 248, 258 (2004) (Board must 
consider eligibility for separate ratings under different 
diagnostic codes involving muscle groups where appropriate).

Under the relevant diagnostic codes for these muscle groups, 
a severe injury of the non-dominant extremity warrants a 20 
percent rating under the code for Muscle Group IV 
(infraspinatus and teres minor muscles), 38 C.F.R. § 4.73, DC 
5304; and a 30 percent rating under the code for Muscle Group 
VI (triceps muscle), 38 C.F.R. § 4.73, DC 5306.  These are 
the maximum ratings under these applicable codes.  

The veteran emphasizes that the left shoulder injury involved 
a high caliber weapon fragment and that he still has 
significant internal involvement and metallic fragment 
retention.  As discussed above, this case presents evidence 
both for and against a finding that the degree of residual 
muscle injury from the in-service wound rises to the 
"severe" level.  Mindful, as we always are, of the VA 
doctrine of resolving reasonable doubt in favor of the 
veteran, the Board has taken into consideration all of the 
evidence, and determines that the muscle injury is 
"severe".

This is not the end of the inquiry.  The combined evaluation 
of muscle groups acting upon a single unankylosed joint must 
be lower than the evaluation for unfavorable ankylosis of 
that joint (except with respect to two specific muscle 
groups).  38 C.F.R. § 4.55(d) (2004).  Unfavorable ankylosis 
of scapulohumeral articulation of the "minor" extremity 
would warrant a 40 percent rating.  38 C.F.R. § 4.71a, DC 
5200 (2004).  

Since the combined evaluation of the affected muscle groups 
must be lower than the evaluation for unfavorable ankylosis 
of the joint, the rating must be lower than the 40 percent 
evaluation under DC 5200.  Therefore, the Board assigns the 
next highest rating, a 30 percent rating under DCs 5304 and 
5306.

The Board also has considered whether an additional rating is 
based on degenerative arthritis.  Degenerative arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups will warrant a 10 percent rating.  
Also in the absence of limitation of motion, a 20 percent 
rating is warranted for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
DC 5003 (2004).
 
The examinations generally show mostly normal range of motion 
of the left shoulder.  See, e.g., the January 2000 VA 
examination and the January 2002 VA examination.  There has 
generally been only some minor limitation of left shoulder 
motion, as shown on most VA and non-VA examinations.  See, 
e.g., the May 2001 non-VA examination and May 2003 non-VA 
examination.  The greatest degree of limitation of motion was 
on VA examination in January 2003, when active abduction was 
limited to 90 degrees (i.e., shoulder level).  Thus, on only 
one VA examination (January 2003) there was evidence of 
limitation of motion of the arm to the shoulder level, even 
when taking into consideration the effects of pain.  See 
38 C.F.R. § 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

Under the relevant diagnostic code, such limitation of motion 
of the arm (in this case the minor, non-dominant extremity) 
would ordinarily warrant a 20 percent rating.  38 C.F.R. 
§ 4.71a, DC 5201 (2004).  However, such a rating would 
effectively duplicate the rating that is already in effect 
under the codes for muscle injuries of the left shoulder and 
would thus violate the rule against pyramiding of benefits.  
38 C.F.R. § 4.14 (2004).  Indeed, the regulation that 
discusses the dangers of pyramiding notes as follows:  
"Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation."  Consequently, because of the rule 
against pyramiding, a separate rating for arthritis of the 
left shoulder based on limitation of motion cannot be 
assigned. 

Finally, the Board has also considered whether a separate 
rating may be warranted based on the presence of a scar from 
the shell fragment wound.  The veteran's left shoulder 
disability was in fact formerly evaluated under the criteria 
for scars.  However, the scar measures only about one by four 
centimeters and is without tissue loss, as noted on VA 
examination in January 2002.  The Board has already 
considered the deep involvement of the muscles underlying the 
scar and to do so again would violate the rule against 
pyramiding of benefits.  38 C.F.R. § 4.14.  Therefore, the 
Board can only treat the left shoulder scar as superficial.  
The Board has considered all of the evidence, including the 
veteran's arguments, that his left shoulder injury is not 
superficial.  However, as the underlying muscle injuries are 
already being compensated as part of the evaluation based on 
muscle injuries, the Board cannot compensate them twice.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (assignment 
of multiple separate ratings for the same service-connected 
disability is mandated in circumstances where the ratings are 
not "duplicative of or overlapping with" the symptomatology 
of other conditions).  

In this regard, while there has been tenderness on palpation 
of the musculature surrounding the overall injury, there is 
no evidence that the scar itself is tender or painful or that 
it affects motion in any way.  Indeed, the scar measures 
about 1.5 by 4 centimeters and has been described as well 
healed and without adhesions.  The Board has reviewed the 
available diagnostic codes pertaining to skin disabilities, 
but none of those codes applies in the veteran's case, either 
due to the relatively small size of the scar, its well healed 
status, or the lack of impairment due solely to the scar.  
See 38 C.F.R. § 4.118, DCs 7800-05 (1998 and 2004).  (The 
Board reiterates that it is mindful of the veteran's 
complaints of pain and motion problems, but those symptoms 
are already being compensated under the evaluation for muscle 
injuries.  See 38 C.F.R. § 4.14 (avoidance of pyramiding of 
benefits.)

Finally, the Board notes that the veteran's left shoulder 
disability does not present such an exceptional picture as to 
require extraschedular consideration by the appropriate VA 
officials.  38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (Board cannot make a determination as to an 
extraschedular evaluation in the first instance); cf. Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993) (ordinarily, Schedule 
for Rating Disabilities applies unless there are exceptional 
or unusual factors which would render application of the 
schedule impractical).  The veteran has testified and written 
numerous statements regarding the effect of the left shoulder 
disability on his day-to-day activities, including his 
ability to lift items, his need to take steps to avoid 
development of pain, and his ability to work in the fullest 
way possible.  The record also includes several letters from 
an employer describing the veteran's workplace difficulties 
and the effect that the left shoulder problems have had, such 
as on his ability to travel in connection with work.  
However, there is no evidence of any hospitalization for the 
condition, and very significantly, the left shoulder has 
ultimately not markedly interfered with his employment; the 
record shows that he continues to work, albeit with some 
accommodation of his particular abilities.  The left shoulder 
disability does not merit referral to the appropriate VA 
officials for extraschedular consideration.

In sum, the weight of the credible evidence shows that the 
veteran now has a moderately severe to severe muscle injury 
affecting the infraspinatus, teres minor, and triceps muscles 
of his left shoulder and that the criteria for a 30 percent 
rating have been met.  As noted, the Board has considered the 
benefit-of-the-doubt doctrine in granting this benefit.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Veterans Claims Assistance Act of 2000

The Board has also considered the effect of recent 
legislation and developments involving VA's duty to notify 
and assist claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 
5103 & 5107 (West 2002), (the "VCAA") was signed into law.  
This enhanced the notification and assistance duties of the 
VA towards claimants.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2003) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable AOJ 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini, 18 
Vet. App. at 121.

In this case, the initial unfavorable decision relating to 
the claim for an increased rating for a left shoulder 
disability was made in 1998, that is, before the date of the 
VCAA's enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding all of the veteran's claims 
informed him of the bases for the decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defects that may 
exist with regard to the timing of the VCAA notices to the 
veteran are harmless because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of this claim.  Moreover, the RO first decided 
the claim for an increased rating or the left shoulder 
disability before the enactment of the VCAA and the issuance 
of Pelegrini.  Therefore, there is not any error in the RO's 
not having given the veteran notice of the VCAA's 
requirements prior to the initial adjudication decision 
because such notice was not mandated at the time of the 
initial adjudication decision.  Id. at 120.

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  See Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005).  
The RO sent the veteran correspondence in October 2001; a 
statement of the case in May 1999; and a supplemental 
statement of the case in March 2003.  The VA has also sent 
additional correspondence at various times throughout this 
adjudication, including requests for evidence of medical 
treatment and lay statements or other evidence corroborating 
alleged stressors.  These documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decisions, 
the hearings, the statement of the case, the supplemental 
statement of the case, and the Board's remand, the VA has 
informed the veteran of the evidence necessary to 
substantiate his claim for an increased rating for a left 
shoulder disability.  He has been informed of his and the 
VA's respective responsibilities for providing evidence.  
Pertinent identified medical records have been obtained.  It 
does not appear that there is any additional, relevant 
medical treatment evidence that should be obtained with 
regard to these claims.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.    

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim for an increased 
rating for a left shoulder disability.  The RO satisfied its 
duty to assist the veteran by obtaining his service and all 
pertinent medical records in support of the claim.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA or prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that the VCAA is not applicable in all 
cases.  The Court has concluded that the VCAA is not 
applicable where an appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance if no reasonable possibility exists that 
assistance would aid in substantiating claim).  

In closing, the Board finds that the VA has satisfied all 
provisions of the VCAA and its implementing regulations with 
regard to the duties to notify claimants of all requirements 
and to assist claimants in the development of their claims.


ORDER

A rating of 30 percent for left shoulder disability is 
granted, subject to the regulations governing the payment of 
monetary benefits.



____________________________                 
____________________________
         JOHN J. CROWLEY                                      
ANDREW J. MULLEN
   Acting Veterans Law Judge, 		        Veterans Law 
Judge,
   Board of Veterans' Appeals		  Board of Veterans' 
Appeals


____________________________
	M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


